—Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Colabella, J.), rendered November 7, 1990, convicting him of burglary in the first degree, robbery in the first degree, burglary in the second degree, attempted assault in the second degree, criminal mischief in the fourth degree, petit larceny, and menacing, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Thompson, J. P., Rosenblatt, Eiber and Miller, JJ., concur.